ANSTEAD, Judge,
concurring specially:
In an attempt to impeach the court’s witness, who denied any knowledge of the case being tried, the state was permitted to read from the alleged prior statement of the witness establishing in detail the defendant’s participation in the crime charged. This testimony violated the rule set out in Rankin v. State, 143 So.2d 193 (Fla.1962) and should not have been admitted. However, I am convinced that the admission of such testimony was harmless error and agree the judgment should be affirmed. Oliver v. State, 239 So.2d 637 (Fla. 1st DCA 1970).